Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


TFHSP Series L.L.C., Series N 6 and The                Appeal from the 342nd District Court of
Stirrup Iron 6048 Land Trust, Appellants               Tarrant County, Texas (Tr. Ct. No. 342-
                                                       0265740-13).       Memorandum Opinion
No. 06-14-00008-CV         v.                          delivered by Justice Carter, Chief Justice
                                                       Morriss and Justice Moseley participating.
Bank of America, N.A., et al., Appellees



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that costs of appeal be taxed against the party incurring the same in
accordance with the parties’ agreement.


                                                       RENDERED JUNE 5, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk